         Case 1:20-cv-05538-LJL Document 39 Filed 11/04/20 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

_________________________________________ :
UFCW Local 1500 Welfare Fund and            :
Mayor and City Council of Baltimore et al., :   20-cv-05538-LJL
                                            :
       v.                                   :
                                            :
AbbVie Inc., et al.                         :
_________________________________________ :
J M Smith Corporation d/b/a Smith           :
Drug Company, et al.                        :   20-cv-5735-LJL
                                            :
       v.                                   :
                                            :
Forest Laboratories LLC, et al.             :
_________________________________________ :
J M Smith Corporation d/b/a Smith           :
Drug Company, et al.,                       :   20-cv-7710-LJL
                                            :
       v.                                   :
                                            :
Watson Pharma, Inc., et al.                 :
_________________________________________ :
KPH Healthcare Services, Inc.,              :
a/k/a Kinney Drugs, Inc., et al.,           :   20-cv-08754-LJL
                                            :
       v.                                   :
                                            :
AbbVie Inc., et al.                         :
_________________________________________ :
KPH Healthcare Services, Inc.,              :
a/k/a Kinney Drugs, Inc., et al.,           :   20-cv-08756-LJL
                                            :
       v.                                   :
                                            :
Hetero USA Inc., et al.                     :
_________________________________________ :


       JOINT [PROPOSED] CASE MANAGEMENT PLAN AND SCHEDULING
                              ORDER NO. 1

LEWIS J. LIMAN, United States District Judge:



                                            1
          Case 1:20-cv-05538-LJL Document 39 Filed 11/04/20 Page 2 of 9




        This Civil Case Management Plan and Scheduling Order applies to the Direct Purchaser
Plaintiffs, End-Payor Plaintiffs, and Defendants1, all of whom have conferred and agreed, in
accordance with Federal Rule of Civil Procedure 26(f)(3):

    1.   All parties do not consent to conducting all further proceedings before a United States
         Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c).

    2.   The parties have conferred pursuant to Federal Rule of Civil Procedure 26(f).

    3.   To date, the parties have not engaged in settlement discussions.

    4.   Motion to Transfer:

           a. Defendants shall file their motions to transfer by Friday, October 30, 2020.




1
 Direct Purchaser Plaintiffs are J M Smith Corporation d/b/a Smith Drug Company and KPH
Healthcare Services, Inc., a/k/a Kinney Drugs, Inc.

End-Payor Plaintiffs are: The City of Providence, Rhode Island; Teamsters Local 237 Welfare
Fund; Teamsters Local 237 Retirees’ Benefit Fund; Mayor and City Council of Baltimore;
UFCW Local 1500 Welfare Fund; Law Enforcement Health Benefits, Inc.; Teamsters Local No.
1150 Prescription Drug Benefit Plan; Teamsters Western Region & Local 177 Health Care Plan;
Fraternal Order of Police, Miami Lodge 20 Insurance Trust Fund; Katherine Chinnery; Angela
Maffei; York Keels; Nina Cook; Richard Malek; Jessica Soles; and John Wilder.

Direct Purchaser Plaintiffs and End-Payor Plaintiffs are, collectively, “Plaintiffs.”

Defendants in the End-Payor Action and in Direct Purchaser Action Nos. 20-cv-05735 and 20-
cv-08754 are: AbbVie Inc.; Allergan, Inc.; Allergan Sales, LLC; Allergan USA, Inc.; Forest
Laboratories, Inc.; Forest Laboratories Holdings, Ltd.; Forest Laboratories Ireland, Ltd.; and
Forest Laboratories, LLC.

Defendants in Direct Purchaser Action Nos. 20-cv-7110 and 20-cv-08756 are: Hetero USA Inc.,
Hetero Labs Ltd., Hetero Drugs Ltd.; Torrent Pharmaceuticals Ltd., Torrent Pharma Inc., Ascend
Laboratories, LLC, Alkem Laboratories Ltd., Indchemie Health Specialties Private Ltd.,
Glenmark Generics Inc., USA n/k/a Glenmark Pharmaceuticals Inc., Glenmark Generics Ltd.
d/b/a Glenmark Pharmaceuticals Ltd., Glenmark Pharmaceuticals SA n/k/a Ichnos Sciences, SA,
Amerigen Pharmaceuticals, Inc., Amerigen Pharmaceuticals, Ltd., Watson Laboratories, Inc.
(NV), Watson Laboratories, Inc. (DE), Watson Laboratories, Inc. (NY), Watson Laboratories,
Inc. (CT), Watson Pharma, Inc., Watson Pharmaceuticals Inc., Actavis, Inc., Teva
Pharmaceutical Industries Ltd., and Teva Pharmaceuticals USA, Inc. Additionally, generic
manufacturer defendants Torrent Pharmaceuticals Ltd. and Glenmark Pharmaceuticals SA n/k/a
Ichnos Sciences SA have not been served by J M Smith Corporation. Neither the Amerigen nor
Hetero defendants have entered apearances as yet and are not signatories to this proposed order.

                                                  2
     Case 1:20-cv-05538-LJL Document 39 Filed 11/04/20 Page 3 of 9




      b. Plaintiffs shall file any opposition(s) to Defendants’ motion(s) to transfer no later
         than Friday, November 24, 2020.

      c. Defendants shall file any reply in support of their motion to transfer no later than
         Monday, December 11, 2020.

      d. Oral argument, if any, on the motion to transfer shall be on a date set by the
         Court.

5.   J M Smith Drug Company shall file a Response to KPH’s Motion regarding
     appointment of interim lead counsel for the proposed Direct Purchaser Class by
     October 30, 2020.

      a.

6.   Direct Purchaser Plaintiffs and End-Payor Plaintiffs shall file their respective
     Consolidated Class Action Complaints 21 days following the appointment of interim
     lead counsel for the direct purchaser class.

     Pursuant to Paragraph 2(J) of the Court’s Individual Practices in Civil Cases,
     parties may extend the deadlines set forth in Local Civil Rule 6.1 by an agreed-
     upon schedule, which shall govern as long as it is disclosed to the Court in a letter
     accompanying the initial motion. At the Initial Pretrial Conference, parties should
     come prepared to discuss a proposed briefing schedule for any anticipated motion.

7.   Plaintiffs may amend their respective Consolidated Class Action Complaints no later
     than 35 days following the filing of Defendants’ motion to dismiss, pursuant to the
     Court’s Individual Practice 3.B.

           Note: Pursuant to Paragraph 3(B) of the Court’s Individual Practices in Civil
           Cases, the Court will deny a motion to dismiss, as moot, without prior notice to the
           parties, if a plaintiff amends its pleading without objection from the defendant. The
           moving party may then (a) file an answer; (b) file a new motion to dismiss; or (c)
           submit a letter-motion stating that it relies on the initially-filed motion to dismiss
           in which event the Court will treat the initially-filed motion to dismiss as a new
           motion to dismiss the amended pleading.

8.   Motion to Dismiss:

      a. Defendants shall move in response to the Direct Purchaser Plaintiffs’
         Consolidated Class Action Complaint and the End-Payor Plaintiffs’ Consolidated
         Class Action Complaint no later than 65 days following the filing of Plaintiffs’
         Consolidated Class Action Complaints.

      b.    Defendants’ Answers shall be due in accordance with Fed. R. Civ. P.
           12(a)(4)(A).



                                              3
          Case 1:20-cv-05538-LJL Document 39 Filed 11/04/20 Page 4 of 9




          c.   Direct Purchaser Plaintiffs and End-Payor Plaintiffs shall file their opposition(s)
               no later than 35 days after Defendants file any motion(s) in response to the Direct
               Purchaser Plaintiffs’ Consolidated Complaint and the End-Payor Plaintiffs’
               Consolidated Complaint.

          d.   Defendants shall file their replies in support of their motion(s), if any, no later
               than 28 days after Plaintiffs file any opposition(s).

          e.   Oral argument, if any, on the motions to dismiss shall be on a date set by the
               Court.

    9.    Initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure
          shall be completed no later than December 7, 2020, or 14 days after appearing, for any
          Party that has yet to appear.

    10.   Initial requests for production of documents shall be served on December 10, 2020.
          Pending further order of the Court the parties do not need to respond to such requests
          before the motion to dismiss ruling, but shall use the request for production of
          documents to inform the scope of document holds.

    11.   Interrogatories pursuant to Rule 33.3(a) of the Local Rules of the Southern District of
          New York shall be served by January 15, 2021. Plaintiffs shall be limited to 30
          interrogatories directed to each Defendant Group.2 Each Defendant Group shall be
          limited to 30 interrogatories directed to each Plaintiff Group.3

    12.   Protective Order and ESI Protocol:

          a.   Protective Order. The parties shall file a proposed Protective Order, or proposed
               competing Protective Orders if the parties do not reach an agreement, no later
               than December 15, 2020.

          b.   ESI Protocol. The parties shall file a proposed ESI Protocol, or proposed
               competing ESI Protocols if the parties do not reach an agreement, no later than
               February 16, 2021.


2
  For purposes of L.R. 33.3(a) here, “Defendant Group” refers to each family of Defendants—
including all corporate parents, subsidiaries, and affiliates. For example, the affiliated companies
AbbVie Inc.; Allergan, Inc.; Allergan Sales, LLC; Allergan USA, Inc.; Forest Laboratories, Inc.;
Forest Laboratories Holdings, Ltd.; Forest Laboratories Ireland, Ltd.; Forest Laboratories, LLC,
and Watson Pharmaceuticals, Inc. (later known as Actavis, Inc., n/k/a Allergan Finance, LLC)
(“Forest Defendants”) are a single Defendant Group. Likewise, the following constitute a single
Defendant Group: Watson Laboratories, Inc. (DE) (n/k/a Actavis Laboratories UT, Inc.), Watson
Laboratories, Inc. (CT), Watson Pharma, Inc. (n/k/a Actavis Pharma, Inc.), Teva Pharmaceutical
Industries Ltd., and Teva Pharmaceuticals USA, Inc. (“Watson Defendants”).
3
  For purposes of L.R. 33.3(a) here, “Plaintiff Group” refers to each proposed class. For example,
the End-Payor Plaintiffs are a single Plaintiff Group and the Direct Purchaser Plaintiffs are a
single Plaintiff Group.
                                                  4
          Case 1:20-cv-05538-LJL Document 39 Filed 11/04/20 Page 5 of 9




   13.   Challenged Agreements: Defendants shall produce the underlying patent infringement
         settlement agreements and any related agreements submitted for review to the FTC or
         DOJ by November 9, 2020 on a confidential, outside counsel only basis (e.g., the
         agreements shall not be disclosed to in-house counsel or business persons for either
         Plaintiffs or Defendants). To the extent Plaintiffs quote or otherwise disclose the
         contents of the Challenged Agreements in their Consolidated Class Action Complaints,
         or the Parties quote or otherwise disclose their content in briefing, those consolidated
         complaints and any such briefing shall be filed under seal with a letter motion
         consistent with Rule 2(G) of the Court’s Individual Practices in Civil Cases. Absent a
         motion to the contrary, the Court will hold the motion to seal in abeyance for 5
         business days for defendants to file a letter brief in support of any proposed redactions,
         and as exhibits thereto, proposed redacted public versions of any sealed papers
         consistent with Rule 2(G). In the absence of any such motion, the Court will unseal the
         Consolidated Class Action complaint and related briefing without redactions. Once the
         Court approves any proposed redactions, the producing party shall provide the filing
         party a version of the approved redacted public papers for filing.

   14.   Coordination of the actions: The Direct Purchaser Actions and the End-Payor Actions
         shall be coordinated with one another under one docket to promote efficiency in
         managing and litigating the cases, and the Direct Purchaser Actions and the End-Payor
         Actions shall be coordinated for purposes of discovery and pretrial proceedings to the
         extent practicable.

   15.   Case caption: The files of the coordinated actions shall be maintained in one file under
         Case No. 1:20-cv-05735-LJL with the following caption:



 In re Bystolic Antitrust Litigation                   Case No. 1:20-cv-05735-LJL



 This Document Relates To:




When a filing is intended to apply to all actions, the words “All Actions” should appear
immediately after the words “This Document Relates To:” in the caption set out above. When a
filing is intended to apply only to one, or to some, but not all, of such actions, the party filing the
document should indicate the action(s) to which the document is intended to apply. The parties
may indicate, for example, “All Direct Purchaser Actions” or “All End-Payor Actions.”

   16.   Service: Any Defendant that has accepted or waived service of any complaint filed by
         the End-Payor Plaintiffs agrees to waive service as to any future amended complaint(s)
         filed in the above-captioned EPP action, provided that EPP Plaintiffs provide copies of

                                                   5
         Case 1:20-cv-05538-LJL Document 39 Filed 11/04/20 Page 6 of 9




         such complaints to Defendants’ counsel via ECF or email. Any Defendant that has
         accepted or waived service of any complaint filed by J M Smith Corporation agrees to
         waive service as to any future amended complaint(s) filed in the above-captioned
         actions brought by J M Smith Corporation, provided that J M Smith Corporation
         provides copies of such complaints to Defendants’ counsel via ECF or email. Any such
         Defendant waives any objections or defenses regarding insufficient service of process
         of any such future complaint(s), and preserves all other defenses, including as to
         personal jurisdiction and venue.

   17.   Additional Deadlines: Following the Court’s ruling on any motions to dismiss, the
         parties agree to meet and confer on deadlines for the remainder of discovery and post-
         discovery proceedings, including fact and expert discovery, class certification and
         summary judgment motions and to submit agreed upon or competing scheduling
         proposals to the Court within 14 days of any ruling on the motions to dismiss.



Dated:        October 30, 2020
              New York, New York


           By: /s/ Dan Litvin                          By: /s/ Robin A. van der Meulen
           Bruce E. Gerstein                           Robin A. van der Meulen
           Dan Litvin                                  Gregory S. Asciolla
           Kimberly Hennings                           Matthew J. Perez
           GARWIN GERSTEIN & FISHER LLP                Veronica Bosco
           88 Pine Street, 10th Floor                  LABATON SUCHAROW LLP
           New York, NY 10005                          140 Broadway
           Tel.: (212) 398-0055                        New York, NY 10005
           Fax: (212) 764-6620                         Tel: (212) 907-0700
           bgerstein@garwingerstein.com                Fax: (212) 818-0477
           dlitvin@garwingerstein.com                  rvandermeulen@labaton.com
           khennings@garwingerstein.com                gasciolla@labaton.com
                                                       mperez@labaton.com
           Stuart E. Des Roches                        vbosco@labaton.com
           ODOM & DES ROCHES, LLC
           650 Poydras Street, Suite 2020              By: /s/ Sharon K. Robertson
           New Orleans, LA 70130                       Sharon K. Robertson
           (504) 522-0077                              Donna M. Evans (pro hac vice
           stuart@odrlaw.com                           forthcoming)
           akelly@odrlaw.com                           COHEN MILSTEIN SELLERS &
                                                       TOLL PLLC
           Susan Segura                                88 Pine Street, 14th Floor
           Erin R. Leger                               New York, NY 10005
           SMITH SEGURA RAPHAEL &                      Tel: (212) 838-7797
           LEGER, LLP                                  Fax: (212) 838-7745
           221 Ansley Blvd.                            srobertson@cohenmilstein.com

                                               6
Case 1:20-cv-05538-LJL Document 39 Filed 11/04/20 Page 7 of 9




Alexandria, LA 71303                   devans@cohenmilstein.com
(318) 445-4480
ssegura@ssrllp.com                     Robert A. Braun
draphael@ssrllp.com                    Jessica Weiner (pro hac vice
eleger@ssrllp.com                      forthcoming)
                                       COHEN MILSTEIN SELLERS &
Russell Chorush                        TOLL PLLC
HEIM PAYNE & CHORUSH, LLP              1100 New York Avenue, NW
1111 Bagby, Suite 2100                 Fifth Floor
Houston, TX 77002                      Washington, D.C. 20005
(713) 221-2000                         Tel: (202) 408-4600
rchorush@hpcllp.com                    rbraun@cohenmilstein.com
                                       jweiner@cohenmilstein.com
David F. Sorensen
Caitlin G. Coslett                     Co-Lead Counsel for the Proposed End-
BERGER MONTAGUE PC                     Payor Class
1818 Market Street, Suite 3600
Philadelphia, PA 19103
(215) 875-3000                         By: /s/ Michael Roberts
dsorensen@bm.net                       Michael Roberts
ccoslett@bm.net                        ROBERTS LAW FIRM US, PC
                                       1920 McKinney Ave. Suite 700
Kristyn Fields                         Dallas, TX 75204
FARUQI & FARUQI, LLP                   Tel: (501) 821-5575
685 Third Ave., Floor 26               mikeroberts@robertslawfirm.us
New York, NY 10017
Tel.: (212) 983-9330                   Dianne M. Nast
kfields@faruqilaw.com                  NASTLAW LLC
                                       1101 Market Street
Peter Kohn                             Suite 2801
FARUQI & FARUQI, LLP                   Philadelphia, PA 19107
One Penn Center, Suite 1550            Tel: 215-923-9300
1617 John F. Kennedy Boulevard         dnast@nastlaw.com
Philadelphia, PA 19103
(215) 277-5770                         Counsel for Plaintiff KPH Healthcare
pkohn@faruqilaw.com                    Services, Inc.
jlukens@faruqilaw.com

Counsel for Plaintiff J M Smith
Corporation d/b/a Smith Drug Company




By: /s/ Peter J. Carney                By: /s/ Christopher T. Holding
J. Mark Gidley                         Robert Donald Carroll
Peter J. Carney
                                 7
Case 1:20-cv-05538-LJL Document 39 Filed 11/04/20 Page 8 of 9




Noah A. Brumfield (pro hac vice            Christopher T. Holding (pro hac vice
application forthcoming)                   application forthcoming)
WHITE & CASE LLP                           Sarah K. Frederick (pro hac vice
701 Thirteenth Street, NW                  application forthcoming)
Washington, DC 20005-38007                 GOODWIN PROCTER LLP
Tel: (202) 626-3600                        100 Northern Avenue
Fax: (212) 354-8113                        Boston, MA 02210
mgidley@whitecase.com                      Tel: (617)-570-1753
pcarney@whitecase.com                      Fax: (617)-523-1231
nbrumfield@whitecase.com                   rcarroll@goodwinlaw.com
                                           sfrederick@goodwinlaw.com
Counsel for AbbVie, Inc., Allergan Inc.,   cholding@goodwinlaw.com
Allergan Sales LLC, Allergan USA, Inc.
Forest Laboratories Inc., Forest           Counsel for Watson Pharma, Inc.,
Laboratories Holdings Ltd., Forest         Watson Laboratories, Inc. (NV), Watson
Laboratories Ireland, LTD.                 Laboratories, Inc. (DE), Watson
                                           Laboratories, Inc. (NY), Watson
                                           Laboratories, Inc., (CT), Watson
By: /s/ Devora W. Allon                    Pharmaceuticals Inc., Actavis, Inc.,
Devora W. Allon. P.C.                      Teva Pharmaceutical Industries Ltd.,
KIRKLAND & ELLIS LLP                       Teva Pharmaceuticals USA, Inc.
601 Lexington Avenue
New York, NY 10022                         By: /s/ Natalie Christine Clayton
Tel: (212)-446-5697                        Natalie Christine Clayton
Fax: (212)-446-6460                        ALSTON & BIRD, LLP
devora.allon@kirkland.com                  90 Park Avenue
                                           New York, NY 10016
Jay P. Lefkowitz. P.C.                     Tel: (212)-210-9573
KIRKLAND & ELLIS LLP                       Fax: (212)-922-3845
601 Lexington Avenue                       natalie.clayton@alston.com
New York, NY 10022
Tel: (212)-446-4970                        Teresa T. Bonder
Fax: (212)-446-4900                        (pro hac vice application forthcoming)
lefkowitz@kirkland.com                     ALSTON & BIRD, LLP
                                           560 Mission Street, Ste. 2100
Counsel for Torrent Pharma, Inc.           San Francisco, CA 94105
                                           Tel: (415)-243-1000
By: /s/ Ahmed M.T. Riaz                    Fax: (415)-243-1001
Ahmed M.T. Riaz                            teresa.bonder@alston.com
SCHIFF HARDIN LLP
1185 Avenue of the Americas                Matthew D. Kent
Suite 3000                                 (pro hac vice application forthcoming)
New York, NY 10036                         ALSTON & BIRD, LLP
212-753-5000                               1201 W. Peachtree Street
ariaz@schiffhardin.com                     Atlanta, GA 30309
                                           Tel: (404)-881-7000
                                           Fax: (404)-881-7777

                                    8
         Case 1:20-cv-05538-LJL Document 39 Filed 11/04/20 Page 9 of 9




         Suzanne L. Wahl                            matthew.kent@alston.com
         SCHIFF HARDIN LLP
         350 S. Main St., Suite 210                 Counsel for Glenmark Generics, Inc.,
         Ann Arbor, MI 48104                        USA n/k/a Glenmark Pharmaceuticals
         734-222-1500                               Inc., Glenmark Generics Ltd. d/b/a
         swahl@schiffhardin.com                     Glenmark Pharmaceuticals Ltd.

         Counsel for Indchemie Health Specialties
         Private Ltd., Alkem Laboratories Ltd.,
         Ascend Laboratories LLC



IT IS SO ORDERED.

Dated:      ___November 4_____, 2020            ______________________________
            New York, New York                  LEWIS J. LIMAN
                                                United States District Judge




                                            9
